EAGLES, Judge.
Plaintiffs failed to place any exceptions or assignments of error in the record on appeal, and defendants argue that the appeal must accordingly be dismissed. Plaintiffs contend that the appeal itself effectively constitutes an exception to the judgment, bringing forward the question of whether the judgment is supported *434by the findings of fact and conclusions of law. App. R. 10(a). Plaintiffs rely on West v. Slick, 60 N.C. App. 345, 299 S.E. 2d 657 (1983) (appeal brings forward question of whether evidence sufficient to withstand directed verdict), aff’d in relevant part, 313 N.C. 33, 326 S.E. 2d 601 (1985) and Beaver v. Hancock, 72 N.C. App. 306, 324 S.E. 2d 294 (1985) (appeal brings forward propriety of summary judgment on single negligence issue). In both of the cases cited, however, the appeal was limited to a single ruling on a single contention. Here, plaintiffs seek to appeal rulings not only on a number of separate causes of action but also to argue rulings on their requests for discovery. As defendants correctly point out, an appellant’s failure to identify such disparate errors in the record frustrates effective and fair preparation of the record, see App. R. 11(b) (proposed record must contain assignments of error required by App. R. 9(a)(1)(xi)), and hinders effective consideration by the appellate courts. See App. R. 10, Drafting Committee Note (exceptions and assignments focus issues on appeal).
We note that in an earlier case certain of the claims asserted here were resolved adversely to parties situated similarly to appellants. Cla-Mar Management v. Harris, 76 N.C. App. 300, 332 S.E. 2d 495 (1985).
After careful review of the record before us, we agree with defendants that because of flagrant violations of our rules which preclude fair and effective appellate review, the appeal should be and is
Dismissed.
Judges WHICHARD and COZORT concur.